Name: 94/882/EC: Commission Decision of 21 December 1994 approving the 1995 programme presented by Luxembourg for the eradication and monitoring of infectious hematopoietic necrosis and setting the level of the Community' s financial contribution (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic policy;  Europe;  management;  health
 Date Published: 1994-12-31

 Avis juridique important|31994D088294/882/EC: Commission Decision of 21 December 1994 approving the 1995 programme presented by Luxembourg for the eradication and monitoring of infectious hematopoietic necrosis and setting the level of the Community' s financial contribution (Only the French text is authentic) Official Journal L 352 , 31/12/1994 P. 0107 - 0107COMMISSION DECISION of 21 December 1994 approving the 1995 programme presented by Luxembourg for the eradication and monitoring of infectious hematopoietic necrosis and setting the level of the Community's financial contribution (Only the French text is authentic) (94/882/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 24 (6) thereof, Whereas Decision 90/424/EEC provides that the Community may make a financial contribution to the eradication and monitoring of infectious hematopoietic necrosis; Whereas, by letter of 21 July 1994, Luxembourg presented a programme for the eradication and monitoring of this disease; Whereas examination of the programme has shown it to be in accordance with Council Decision 90/638/EEC of 27 November 1990 laying down the Community criteria for the eradication and monitoring of certain animal diseases (3), as last amended by Directive 92/65/EEC (4); Whereas this programme is included in the list of programmes for the eradication and monitoring of animal diseases which may receive a financial contribution from the Community in 1995, as laid down in Commission Decision 94/769/EC (5); Whereas in view of the programme's important role in achieving the objectives pursued by the Community as regards animal health, the Community's financial contribution should be set at 50 % of the costs borne by Luxembourg, up to a maximum of ECU 1 000; Whereas the Community will make a financial contribution provided that the measures planned are carried out and the authorities supply all the information necessary within the time limit laid down; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme for the eradication and monitoring of infectious hematopoietic necrosis presented by Luxembourg is hereby approved for the period 1 January to 31 December 1995. Article 2 Luxembourg shall bring into force on 1 January 1995 the laws, regulations and administrative provisions to implement the programme referred to in Article 1. Article 3 1. The Community's financial contribution is hereby set at 50 % of the costs borne by Luxembourg for the implementation of the programme referred to in Article 1, up to a maximum of ECU 1 000. 2. The Community's financial contribution shall be granted after: - a quarterly report has been forwarded to the Commission on the progress of the measure and the expenditure incurred. - a final report has been forwarded to the Commission by 1 June 1996 at the latest on the technical implementation of the measure, accompanied by supporting documents relating to the expenditure incurred. Article 4 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 21 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 168, 2. 7. 1994, p. 31. (3) OJ No L 347, 12. 12. 1990, p. 27. (4) OJ No L 268, 14. 9. 1992, p. 54. (5) OJ No L 305, 30. 11. 1994, p. 38.